                 Case 2:20-cv-01639-APG-BNW Document 28 Filed 04/15/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


EQUITY TITLE, LLC, doing business as
EQUITY TITLE OF NEVADA                                 '()$8/7JUDGMENT IN A CIVIL CASE
                   Plaintiff,
     v.                                                Case Number: 2:20-cv-01639-APG-BNW
PROFYT ADDYCT, LLC; STEVEN
GAZLAY, an individual, et al.,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Judgment is entered against Defendants Profyt Addyct, LLC and Steven Gazlay, Awarding compensatory
damages, jointly and severally, in the amount of $707,375.75, and punitive damages, jointly and severally, in
the amount of $2,122,127.25. Equity Title is entitled to rescind the closing of Escrow Number 20-JMB-7012
(the Escrow) and return the net loan proceeds to the lender, Private Funds of America BT. Interest shall
accrue from date of entry until satisfied. With regard to the real property located at 6645 West El Campo
Grande, Las Vegas, Nevada 89130 (Clark County Assessor’s Parcel Number 125-26-402-002:
a) The Grant, Bargain, Sale Deed recorded in the Official Records of the Clark County Recorder on August
27, 2020, as Instrument No. 20200827:0001164 (“Subject Deed” is Fraudulent. b) the Short Form Deed of
Trust and Assignment of Rent, recorded in the Official Records of the Clark County Recorder on August 27,
2020, as Instrument No. 20200827:00011, is unenforceable and shall be expunged. All terms, conditions and
instructions within [27] Order entered 4/15/2021by Judge Andrew P. Gordon incorporated herein.

         4/15/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
